129 Nev., Advance Opinion 3(0
                       IN THE SUPREME COURT OF THE STATE OF NEVADA

                LAURIE BISCH,                                         No. 58810
                Appellant,
                vs.
                LAS VEGAS METROPOLITAN POLICE
                DEPARTMENT, A LOCAL                                    FILED
                GOVERNMENT EMPLOYER; AND LAS                            MAY 3 0 2013
                VEGAS POLICE PROTECTIVE
                ASSOCIATION, INC.,
                Respondents.


                              Appeal from a district court order denying a petition for
                judicial review and denying declaratory and injunctive relief in an
                employment matter. Eighth Judicial District Court, Clark County;
                Jerome T. Tao, Judge.
                              Affirmed.


                Law Office of Daniel Marks and Adam Levine and Daniel Marks,
                Las Vegas,
                for Appellant.

                Marquis Aurbach Coffing and Nicholas D. Crosby and Micah S. Echols,
                Las Vegas,
                for Respondent Las Vegas Metropolitan Police Department.

                Kathryn Werner Collins, Las Vegas,
                for Respondent Las Vegas Police Protective Association, Inc.


                BEFORE THE COURT EN BANC. 1


                      1 The Honorable Kristina Pickering, Chief Justice, voluntarily
                recused herself from participation in the decision of this matter.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   OPINION
                By the Court, PARRAGUIRRE, J.:
                             The Las Vegas Metropolitan Police Department (LVMPD)
                initiated an internal investigation of appellant Laurie Bisch regarding
                allegations of insurance fraud after Bisch's dog bit her daughter's 17-year-
                old friend, and Bisch represented to medical staff that the girl was her
                own daughter but did not use her employer-provided health insurance.
                Bisch was not provided a police protective association (PPA)
                representative during an internal investigation meeting because she had
                retained a private attorney. At issue here is whether Bisch was entitled to
                have PPA representation present during an internal investigation
                meeting. We hold that she was not. NRS 289.080 did not impose a duty
                on the PPA to provide representation to Bisch.
                             Although the charges of insurance fraud were ultimately
                dropped, the LVMPD issued Bisch a formal written reprimand for a
                violation of "[c]onduct unbecoming an employee" under LVMPD Civil
                Service Rule 510.2(G)(1). Also at issue is whether Bisch's discipline was
                based on overly broad criteria or was politically motivated. We conclude
                that her discipline was proper because the discipline bore directly on her
                fitness to perform her profession. Further, despite the fact that she
                established a prima facie case of political motivation, substantial evidence
                was presented to rebut the presumption of discrimination. We therefore
                affirm the district court's decision.
                                                    FACTS
                             Bisch is a seasoned veteran of the LVMPD. In 2006, she ran
                unsuccessfully for Clark County Sheriff, and it was well known that she
                planned to run again in 2010.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                            In 2008, while Bisch was off duty, her dog bit her daughter's
                17-year-old friend. Bisch took the girl to an urgent care facility for
                treatment. Unable to contact the girl's mother and concerned that the
                urgent care would not provide treatment without a legal guardian present,
                Bisch represented to the urgent care staff that the girl was actually her
                own daughter, using both her daughter's name and birthday. Bisch paid
                for the treatment with her own funds and did not use her employer-
                provided health insurance.
                            Upon learning of the dog bite and ensuing medical treatment,
                the girl's mother filed a complaint with the LVMPD, alleging that Bisch
                had committed insurance fraud by misrepresenting the girl's identity to
                the hospital.
                                This complaint generated an Internal Affairs (IA)
                investigation into Bisch's conduct. Although the IA investigator confirmed
                that Bisch had not used her insurance to pay for the treatment, IA
                nonetheless scheduled an interview with Bisch. In preparation for this
                interview, Bisch informed her PPA representative that she would bring
                her private attorney to the interview, but requested that a PPA
                representative also be present. Bisch's PPA representative responded
                that, per the PPA bylaws, the PPA provided representation only when the
                member did not procure his or her own attorney. The interview proceeded
                without PPA representation.
                            Approximately one week later, the IA investigator determined
                that Bisch had not committed insurance fraud but still inquired to both
                the LVMPD and the district attorney's office as to whether Bisch had
                violated any laws. After hearing a cursory description of Bisch's conduct
                over the phone, a deputy district attorney informed the IA investigator

SUPREME COURT
        OF
     NEVADA
                                                    3
(0) I947A
                that Bisch may have committed identity theft, a felony under NRS
                205.463.
                             The IA investigator concluded his investigation by generating
                a report that recommended sustaining the initial complaint lodged against
                Bisch on the ground that she had committed identity theft, which, as a
                felony, was a terminable offense. Pursuant to LVMPD policy, the IA
                investigator's report was sent to Sergeant Ken Romane for approval.
                Having received mixed signals from his own supervisor regarding the
                nature of the complaint against Bisch, Romane spoke with Bisch and the
                IA investigator directly, and decided that he could not in good faith issue
                any formal discipline to Bisch. Romane then contacted LVMPD's labor
                relations office and stated that the report needed to be "pulled back" and
                reconsidered, as he felt the identity theft charge was unsubstantiated.
                             A few months later, LVMPD informed Romane that the
                complaint against Bisch would be sustained, but because Bisch could not
                be found to have committed identity theft under NRS 205.463, the
                complaint would be sustained for the lesser violation of LVMPD Civil
                Service Rule 510.2(G)(1), which forbids "[c]onduct unbecoming an
                employee."
                             Although Romane again sought permission to simply give
                Bisch a verbal warning, his supervisor instructed him to give Bisch a
                formal written reprimand—the lowest form of official discipline. Eighteen
                months later, the written reprimand was removed from Bisch's employee
                file as required by LVMPD policy.
                             Following the written reprimand in 2009, Bisch filed a
                complaint with the Employee Management Relations Board (EMRB)
                against both the PPA and LVMPD. Bisch alleged that the PPA had

SUPREME COURT
        OF
     NEVADA

                                                     4
(0) 1947A
                breached its duty of fair representation when it refused to represent her at
                her IA interview. According to Bisch, the PPA's refusal was
                discriminatory because it was politically motivated by its endorsement of a
                different candidate for sheriff in the 2006 election. Bisch also contended
                that NRS 289.080, which governs peace officers' rights during an
                investigation, granted her the right to have two representatives of her
                choosing at her IA interview and that the PPA's violation of this statute
                constituted a separate breach of the duty of fair representation.
                            With regard to the LVMPD, Bisch contended that it had
                implemented overly broad disciplinary criteria by disciplining her for off-
                duty conduct that had no actual effect on her ability to perform her job.
                Additionally, Bisch argued that her written reprimand was a politically
                motivated attempt to thwart her 2010 campaign for sheriff. Following a
                two-day hearing, the EMRB denied Bisch's claims in their entirety. The
                district court likewise denied Bisch's subsequent petition for judicial
                review, and this appeal followed. 2
                                               DISCUSSION
                            In this appeal, we first address whether the current matter is
                moot following the removal of the written reprimand from Bisch's
                employee file. Concluding that it is not, we then address whether the
                EMRB properly rejected Bisch's duty-of-fair-representation claim and
                determine that NRS 289.080 does not impose a duty on Bisch's PPA to


                      2The district court also denied declarative and injunctive relief, but
                since there are no arguments regarding these issues on appeal, we do not
                address them here. Powell v. Liberty Mitt. Fire Ins. Co., 127 Nev. ,
                11.3, 252 P.3d 668, 672 n.3 (2011) ("Issues not raised in an appellant's
                opening brief are deemed waived.").

SUPREME COURT
        OF
     NEVADA

                                                      5
(0) 1947A
                provide a representative for an investigatory interview by her employer.
                We then address whether the EMRB properly rejected Bisch's claim that
                the discipline was politically motivated, concluding that the EMRB
                applied the correct legal standard and relied on substantial evidence in
                upholding LVMPD's written reprimand.
                Standard of review
                            This court, like the district court, gives considerable deference
                to rulings by the Employee Management Relations Board.           City of N. Las
                Vegas v. State, EMRB, 127 Nev. , , 261 P.3d 1071, 1076 (2011); see
                also NRS 233B.135(3). This court reviews pure questions of law de novo
                but will affirm the EMRB's decision concerning a question of fact if it is
                supported by substantial evidence.       City of Reno v. Reno Police Protective
                Ass'n, 118 Nev. 889, 894, 59 P.3d 1212, 1216 (2002). Substantial evidence
                is evidence that a reasonable person would accept as adequate to support
                a conclusion.     Id. at 899, 59 P.3d 1219. In determining whether
                substantial evidence exists, this court is limited to the record as it was
                presented before the EMRB.         Id.       If the decision lacks substantial
                evidentiary support, the decision is unsustainable as being arbitrary or
                capricious. Id.
                Bisch's appeal is not moot
                            Prior to oral argument, LVMPD notified this court that the
                issue of removing the written reprimand is potentially moot, as LVMPD
                policy requires the removal of written reprimands from employee files 18
                months after the employee signs the adjudication. LVMPD represented to
                this court that the 18-month period had passed and that the reprimand is
                no longer included in Bisch's employee file.



SUPREME COURT
        OF
     NEVADA

                                                         6
(0) 1947A
                            In Nevada, "[a] moot case is one which seeks to determine an
                abstract question which does not rest upon existing facts or rights."
                NCAA v. Univ. of Nev.,     97 Nev. 56, 58, 624 P.2d 10, 11 (1981). "Cases
                presenting real controversies at the time of their institution may become
                moot by the happening of subsequent events."        Id. Even if this issue is
                now moot, we may still consider this case as a matter of widespread
                importance capable of repetition, yet evading review.      Personhood Nev. v.
                Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010). If so, then Bisch must
                demonstrate that (1) the duration of the challenged action is relatively
                short, (2) there is a likelihood that a similar issue will arise in the future,
                and (3) the matter is important. Id.
                            Despite the apparent removal of the discipline from Bisch's
                employee file, the alleged political motivation of the reprimand and the
                potential effect it could have on Bisch's political ambitions demonstrate
                that an actual controversy still exists. We therefore decline INMPD's
                request to dismiss this appeal as moot.
                The EMRB properly rejected Bisch's duty-of-fair-representation claim
                            In challenging the EMRB's rejection of her duty-of-fair-
                representation claim, Bisch contends that the PPA breached its duty by
                declining to have a PPA representative appear on her behalf at the IA
                interview even though NRS 289.080(1) grants her the right to have two
                representatives present. We reject this argument.
                            Bisch contends that the PPA breached its duty of fair
                representation to her by refusing to provide her with a PPA representative
                of her choosing at her IA interview. As detailed above, in discussing her
                upcoming IA interview with her PPA representative, Bisch indicated that
                she would be retaining private counsel for the interview but requested

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                that a PPA representative also appear on her behalf. At that time, Bisch
                was informed that, per PPA policy, if she was represented at the interview
                by private counsel, a PPA representative would not appear on her behalf.
                            Bisch maintains that the PPA's policy of not providing a
                representative to appear on behalf of an officer who has retained counsel
                and the application of this policy to her in this instance constitute a
                violation of the representation rights provided to peace officers under NRS
                289.080(1). Bisch contends that NRS 289.080 unambiguously granted her
                a right to have two representatives of her choosing at her interview, and
                that her union's refusal to provide her with a second representative
                constituted a violation of this statute. Therefore, according to Bisch, the
                union's violation of the statute constituted a breach of its duty of fair
                representation.
                            NRS 289.080(1) provides:
                      [A] peace officer who is the subject of an investigation. . . may
                      upon request have two representatives of the peace officer's
                      choosing present with the peace officer during any phase of an
                      interrogation or hearing relating to the investigation,
                      including, without limitation, a lawyer, a representative of a
                      labor union or another peace officer.
                (Emphasis added.) The PPA argues that the district court correctly
                concluded that the plain language of the statute does not create any
                affirmative duty on the union to provide a second representative at the
                interview, rather, it only provides a right of two representatives. The
                district court then looked at the broader statutory scheme to determine
                that the statute only provides a right of representation in regards to the
                employer, and does not impose any duties on the police union.
                            The interpretation of NRS 289.080 regarding any duties it
                imposes on PPAs is an issue of first impression in Nevada. This court
SUPREME COURT
        OF
     NEVADA

                                                      8
(0) 1947A
                reviews questions of law, such as statutory interpretation, de novo.
                Nyberg v. Nev. Indus. Comm'n, 100 Nev. 322, 324, 683 P.2d 3, 4 (1984). In
                doing so, we apply the plain meaning of the statute and give the words
                their ordinary meaning where the statute is plain and unambiguous.
                Cromer v. Wilson, 126 Nev. „ 225 P.3d 788, 790 (2010). Where the
                statute is ambiguous, we look beyond the plain language of the statute to
                determine its meaning.    Id.   In order to give effect to the Legislature's
                intent, we have a duty to consider the statute within the broader statutory
                scheme "harmoniously with one another in accordance with the general
                purpose of those statutes." S. Nev. Homebuilders Ass'n v. Clark Cnty., 121
                Nev. 446, 449, 117 P.3d 171, 173 (2005) (quoting Washington v. State, 117
                Nev. 735, 739, 30 P.3d 1134, 1136 (2001)).
                            Here, the statute does not expressly impose any affirmative
                duties, but only provides the employee the right to have two
                representatives of his or her choosing present at an interrogation, which
                would necessarily prevent the employer from barring the employee from
                having two representatives. Because the statute does not impose any duty
                for any entity to provide a representative, we are unable, therefore, to
                conclude from the plain language of the statute that NRS 289.080
                supports Bisch's arguments. 3




                      3 Bischalso cites N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975),
                for the proposition that a union member has a "right" to have a union
                representative present during an employer interrogation., The Weingarten
                Court held only that an employer may not force an employee to participate
                in an interrogation without a union representative. 420 U.S. at 262. It
                made no mention of the union's duties to the employee/member in such a
                situation.

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                              Though we reject Bisch's argument that the statute imposes a
                duty on the PPA on its face, looking to the broader statutory scheme
                provides further illumination. NRS 289.080 is part of NRS Chapter 289's
                "Peace Officer Bill of Rights." See Ruiz v. City of N. Las Vegas,    127 Nev.
                           255 P.3d 216, 218 (2011) (indicating that the Peace Officer Bill of
                Rights is codified at NRS 289.010-.120). In Nevada and other states with
                such statutes, law enforcement bills of rights afford peace officers certain
                procedural protections when dealing with their employer in an adversarial
                setting. For example, NRS 289.120 provides: "Any peace officer aggrieved
                by an action of the employer of the peace officer in violation of this chapter
                may, after exhausting any applicable. . . administrative remedies, apply
                to the district court for judicial relief." NRS 289.120 provides judicial
                review for violations of this chapter by employers and indicates that the
                duties of NRS Chapter 289 are only imposed on employers, not PPAs.
                             We conclude, therefore, that the protection provided by NRS
                289.080 is only in regard to Bisch's employer. Because nothing in NRS
                289.080 or the rest of the Peace Officer Bill of Rights governs a PPA's
                responsibility toward its members, the EMRB correctly concluded that
                NRS 289.080 did not impose an additional duty of fair representation on
                the PPA.
                The EMRB properly upheld LVMPD's written reprimand of Bisch
                             After the IA investigation concluded, Bisch was issued a
                written reprimand for violating Civil Service Rule 510.2(G)(1) by
                committing misconduct outside of her official duties. She challenged this
                discipline before the EMRB in an effort to force the LVMPD to remove the
                written reprimand from her employee file. Bisch contended that removal
                was required because improper criteria had been used in issuing the

SUPREME COURT
        OF
     NEVADA

                                                       10
(0) 1947A
                discipline under Civil Service Rule 510.2(G)(1) and because she had been
                improperly punished for political reasons. The EMRB rejected these
                arguments, and the district court similarly declined to grant judicial
                review. On appeal, Bisch reiterates these arguments in support of her
                position that the written reprimand should have been removed. For the
                following reasons, we conclude that the EMRB properly upheld the
                LVMPD's written reprimand.
                      The conduct for which Bisch was disciplined was sufficiently related
                      to the performance of her duties as a peace officer
                            Bisch argues that the LVMPD disciplined her for off-duty
                conduct, which she argues is an unconstitutional application of arbitrary
                discipline criteria. The regulation under which Bisch was disciplined,
                Civil Service Rule 510.2(G)(1), provides a basis for discipline as follows:
                            The term "misconduct" shall mean not only
                            improper action by an employee in his official
                            capacity, but also any conduct by an employee
                            unconnected with his official duties, [(1)] tending
                            to bring the Department into public discredit
                            which [(2)] tends to affect the employee's ability to
                            perform his duties efficiently. . . .
                The LVMPD counters that the application of the disciplinary criteria was
                appropriate and supported by substantial evidence. We find Bisch's
                arguments to be without merit.
                            Bisch cites Stevens v. Hocker for the proposition that discipline
                criteria that punishes an employee for off-duty conduct is arbitrary and
                capricious unless the improper conduct bears directly on the fitness of the
                employee to perform his or her profession. 91 Nev. 392, 394, 536 P.2d 88,
                89-90 (1975). In Stevens, an off-duty prison guard was arrested for
                disorderly conduct after drunkenly yelling at his wife. Id. at 393, 536 P.2d
                at 89. Despite having never been convicted of a crime, the guard was
SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                          discharged from his job based on a rule that forbade "conduct detrimental
                          to the good of the institution." Id. at 393-94, 536 P.2d at 89-90 (citation
                          omitted). This court reversed the discipline, concluding that the language
                          of the rule was "so illusive as to embrace an almost unlimited area of
                          conduct." Id. at 394-95, 536 P.2d at 90. While the court recognized that it
                          had previously upheld the imposition of discipline for violation of equally
                          amorphous rules prohibiting "unprofessional conduct," the Stevens court
                          reasoned that in those cases, "the conduct in issue bore directly upon
                          fitness to perform the profession involved." Id. (citing Moore v. Board of
                          Trustees, 88 Nev. 207, 495 P.2d 605 (1972); Meinhold v. Clark Cnty. Sch.
                          Dist., 89 Nev. 56, 506 P.2d 420 (1973)). Applying this rule, the Stevens
                          court concluded that "[appellant's] off-duty transgression. . . had [no]
                          bearing at all upon his performance as an employee of the Nevada State
                          Prison," and therefore it reversed the prison guard's termination.       Id. at
                          395, 536 P.2d at 90.
                                      Bisch is incorrect that Stevens renders the discipline for her
                          off-duty conduct improper. Like in Stevens, the language of Civil Service
                          Rule 510.2 is relatively broad in terms of the types of conduct that may be
                          disciplined. However, like the court in Stevens, we do not consider such
                          language unconstitutionally vague where the disciplinary criterion is
                          applied to conduct that directly bears upon an employee's fitness to
                          perform the profession. Our next step, then, is to determine whether the
                          conduct here bears directly upon Bisch's fitness to perform her profession.
                          A police officer's job is to uphold the law, and the act of lying to the urgent
                          care staff in order to circumvent a perceived parental-consent law could
                          plausibly bear directly upon Bisch's fitness to be an officer. Unlike the
                          conduct of the prison guard in Stevens, Bisch's untruthfulness could be

SUPREME COURT
        OF
     NEVADA

                                                                12
(0) 1947A    .   z1e13-
used to impeach her credibility if she were called as a witness to testify at
a trial. Accordingly, protecting the integrity of the police department is a
legitimate basis for imposing discipline. A number of other jurisdictions
have upheld similar discipline "where the position requires high morals,
control, and discipline and the off-duty conduct is in violation of specific
employment policies." Utah Dep't of Corr. v. Despain, 824 P.2d 439, 446
(Utah Ct. App. 1991). 4 Thus, we conclude that the disciplined conduct
bore directly on her fitness to be an officer. 5


        4Despain cites a number of similar cases in other states. 824 P.2d at
446 n.16 (citing Wilson v. Swing, 463 F. Supp. 555, 564 (M.D.N.C. 1978)
(affirming the discharge of a police officer for engaging in an extramarital
affair with another police officer because the termination "was clearly
designed to further the Department's interest in its morale, discipline,
effectiveness and reputation in the community"); Puzick v. City of Colo.
Springs, 680 P.2d 1283, 1286 (Colo. App. 1983) (affirming suspension of an
off-duty police officer for sexual misconduct because such conduct "has the
effect of impairing the operation or efficiency of the department" or may
bring "the department into disrepute"); Millsap v. Cedar Rapids Civil
Serv. Comm'n, 249 N.W.2d 679, 686 (Iowa 1977) (affirming suspension of
an off-duty police officer for intoxication and unbecoming conduct because
"[i]t is well established that the image presented by police personnel to the
general public is vitally important to the police mission")). We further
note that Despain and the cases it cites deal with termination and
suspension, whereas here the discipline was a written reprimand, a lesser
level of discipline.

      5 Bisch  also argues that the LVMPD unilaterally changed its
discipline criteria outside of the collective bargaining process by
disciplining her for conduct that did not actually bring the LVMPD into
public discredit or actually affect her ability to perform her duties. We
reject this argument, as Bisch did not present evidence that the LVMPD
ever changed the regulation outside of the collective bargaining process,
and the regulation does not require Bisch to actually bring the LVMPD
into public discredit or affect her ability to perform, only that her conduct
tended to do both of these things.



                                        13
      Substantial evidence supports the EMRB's conclusion that Bisch was
      not disciplined for political reasons
            NRS 288.270(1)(f) provides that discrimination against an
employee by a local government employer or the employer's designated
representative for "political or personal reasons or affiliations" constitutes
a prohibited practice. On appeal, Bisch maintains that the EMRB should
have ordered that her written reprimand be stricken from her employee
file because the LVMPD improperly disciplined her for political reasons in
violation of that statute. In particular, Bisch contends that she received
this written reprimand not as the result of a by-the-book IA investigation,
but because the LVMPD wanted to use the reprimand against her in her
upcoming run for sheriff. The LVMPD counters that the EMRB decision
to uphold the reprimand was proper because Bisch failed to supply
sufficient evidence of political motivation, she provided no evidence that
the sheriff was involved in the disciplinary investigation, and the EMRB
determined that the investigation was initiated following a complaint by
the dog-bite victim's mother, not at the behest of the sheriff or any of the
sheriffs subordinates.
            In Reno Police Protective Ass'n v. City of Reno,     102 Nev. 98,
715 P.2d 1321 (1986), this court adopted the framework used in
adjudicating federal prohibited-labor-practice claims under the National
Labor Relations Act for use in resolving state prohibited-labor-practice
claims against employers brought under NRS 288.270. Specifically, this
court concluded that

            [am n aggrieved employee must make a prima fade
            showing sufficient to support the inference that
            protected conduct was a motivating factor in the
            employer's decision. Once this is established,
            the burden of proof shifts to the employer to


                                      14
                            demonstrate by a preponderance of the evidence
                            that the same action would have taken place even
                            in the absence of the protected conduct. The
                            aggrieved employee may then offer evidence that
                            the employer's proffered "legitimate" explanation
                            is pretextual and thereby conclusively restore the
                            inference of unlawful motivation.

                Reno Police Protective Ass'n, 102 Nev. at 101-02, 715 P.2d at 1323 (citing
                N.L.R.B. v. Transp. Mgmt. Corp., 462 U.S. 393, 403 (1983), abrogated by
                Director, OWCP v. Greenwich Collieries, 512 U.S. 267, 276-78 (1994);
                N.L.R.B. v. United Sanitation Serv., 737 F.2d 936, 939 (11th Cir. 1984)).
                This court adopted this test, referred to as the               Transportation
                Management test, prior to the U.S. Supreme Court's modification of that
                test in Greenwich Collieries. Under the revised federal framework, it is
                not enough for the employee to simply put forth evidence that is capable of
                being believed; rather, this evidence must actually be believed by the fact-
                finder. Greenwich Collieries, 512 U.S. at 276-78. Only upon meeting this
                burden of persuasion does the burden of proof shift to the employer.      Id.
                We find this revised framework persuasive and adopt the federal burden
                of persuasion for the plaintiff to establish a prima facie case of
                discrimination in order to shift the burden to the employer.
                            It appears that the EMRB applied the Reno Police Protective
                Ass'n standard, which is the pre-Greenwich Collieries standard and
                required Bisch to only satisfy the burden of production. Bisch argues that
                the EMRB applied the incorrect frameworks in McDonnell Douglas Corp.
                v. Green, 411 U.S. 792, 802 (1973), and Padilla-Garcia v. Guillermo
                Rodriguez, 212 F.3d 69, 77-78 (1st Cir. 2000), in determining her
                employment discrimination case. While the EMRB's order does not clearly
                state which burden of proof was applied, Bisch's argument overstates the
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     15
                  ambiguity in the EMRB's analysis. Despite citing the Padilla-Garcia test,
                  the EMRB also cited and properly applied the Reno Police Protective Ass'n
                  analysis. Thus, contrary to Bisch's assertions, the EMRB did apply the
                  Reno Police Protective Ass'n analysis (albeit not as modified in Greenwich
                  Collieries—which only serves to change her burden of proof to a burden of
                  persuasion). Further, even if the EMRB did not apply the heightened
                  standard of persuasion, there is substantial evidence to support a
                  determination that the burden of persuasion was satisfied. We therefore
                  proceed to examine how the EMRB applied the Reno Police Protective
                  Association/Greenwich Collieries test.
                                 Here, the EMRB first determined that Bisch had provided
                  evidence sufficient to establish a prima facie case that her discipline was
                  politically motivated. The EMRB noted that it was widely known
                  throughout the LVMPD that Bisch had run for sheriff in 2006 and was
                  planning to run again in 2010. Further, the EMRB noted that Romane,
                  the supervisor assigned to administer the discipline, testified that when
                  he asked the IA investigator about the report, the investigator told him it
                  was a "tower caper" 6 and that his attempts to give Bisch a verbal warning




                        6 Both Bisch and LVMPD agree that a tower caper is a complaint
                  that high-ranking officials pay particular attention to. According to
                  LVMPD, the term refers to any complaint in which a crime has potentially
                  been committed and gets put on a list so that the head of IA can stay
                  apprised of the investigation into the complaint. Bisch asserts that this
                  term refers to an investigation overseen by the high-ranking officers for
                  political purposes. The district court noted, however, that Bisch provided
                  "no citations to any testimony or evidence in the record supporting this
                  broad and considerably more inflammatory characterization."

SUPREME COURT
        OF
     NEVADA


(0) 1947A     •
                                                       16
                were repeatedly met with resistance by those higher in the chain of
                command. Thus, although the parties contest the meaning of the phrase
                "tower caper," the EMRB determined that Bisch established a prima facie
                case of discrimination.
                            Because Bisch established a prima facie case, the EMRB
                correctly concluded that the burden then shifted to the LVMPD to rebut
                the presumption of discrimination. See Reno Police Protective Ass'n, 102
                Nev. at 101-02, 715 P.2d at 1323. The EMRB then determined that the
                LVMPD produced enough evidence to satisfy its burden regarding its
                nondiscriminatory justification. Specifically, the EMRB's decision
                provides that the complaint against Bisch was initiated by a third party
                (the mother of the child bitten by Bisch's dog), rather than the LVMPD. It
                also indicates that the IA investigator properly investigated and dropped
                the insurance fraud allegation once it became apparent that Bisch did not
                commit insurance fraud. The EMRB further found that it was not until
                this phase of the investigation when the IA investigator confirmed that
                Bisch misrepresented the identity of the child. The IA investigator then
                contacted a deputy district attorney, who advised the LVMPD that Bisch
                may have committed felony identity theft. Based on that advice, the IA
                investigation initially concluded that Bisch had committed identity theft, a
                terminable offense. Upon establishing that no such felony occurred, the
                LVMPD limited its conclusions only to the violation of Civil Service Rule
                510.2(G)(1). Ample evidence in the record supports the conclusion that
                this violation actually did occur. Thus, substantial evidence supports the
                EMRB's conclusion that the LVMPD established a nondiscriminatory
                reason for discipline and the burden shifted back to Bisch. See Reno Police
                Protective Ass'n, 102 Nev. at 101-02, 715 P.2d at 1323.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     17
                              Bisch contends that this evidence has little to no bearing on
                  whether her written reprimand was the result of a politically motivated
                  investigation, and that the IA investigator should have closed the
                  investigation after determining that no insurance fraud occurred.
                  However, Bisch's evidence supporting an inference of discrimination is
                  speculative, as she provides no factual basis short of one investigator's
                  reference to the investigation as a "tower caper." There is no evidence on
                  record that LVMPD officials actually directed the complaint to be given
                  special attention besides this secondhand assertion, and Bisch does not
                  provide evidence that continuing the investigation was contrary to any IA
                  policy. Furthermore, the facts supporting the discipline itself are not in
                  question. Accordingly, the EMRB was correct to conclude that Bisch did
                  not satisfy her burden to show that the LVMPD's stated reasons for
                  discipline were merely pretextual.
                              As this court has previously stated, we review an
                  administrative decision for substantial evidence and will not reweigh
                  evidence or witness credibility, nor will we substitute our judgment for the
                  administrative judge's. Nellis Motors v. State, Dep't of Motor Vehicles, 124
                  Nev. 1263, 1269-70, 197 P.3d 1061, 1066 (2008). Accordingly, we are




SUPREME COURT
        OF
     NEVADA


(0) 1947A     1
                                                       18
                unwilling to reverse a decision where the disciplined behavior actually
                occurred and the evidence of political motivation is speculative. We
                therefore conclude that the EMRB decision was supported by substantial
                evidence. City of Reno v. Reno Police Protective Ass'n,   118 Nev. 889, 894,
                59 P.3d 1212, 1216 (2002).
                            Accordingly, we affirm the judgment of the district court in
                upholding the decision of the EMRB.


                                                    Parraguirre




                Gibbons


                                               J.
                Hardesty


                D   -01/xt /46               , J.
                Douglas




                Saitta




SUPREME COURT
        OF
     NEVADA
                                                      19
(0) 1947A